°m(^xL-PWMsFR0M COURT OF CRIMINAL APPEALS OF TEXAS
               ••m:&&}fm8t, CAPITOL STATION, AUSTIN, TEXAS 78711
                •;J8.'$)^&^i:tei

          .STATE^fsi|XA$ -                                         *   PITNEY BOWES
          PENALTY FOR              "*
1/28/2015 PRIVATE USE • "* || ^ ^ oooi?7959e febo^is
GOMEZ, CARLOS          Tr. Ct. No. D2"PDC^06Wl¥#-eAILED FROM zwR\r78,704r11-04
On this day, this Court has denied applicant's: "MOTION TO SUPPRESS THE
STATE COURT RECOMMENDS TO DISMISS TO APPLICANT HIS A WRIT

                                           Ulr0tjGf/k^3)Abel           fAcosta, Clerk
                                                                                        /,
                               CARLOS GOMEZ
                               MICHAEL UNIT - TDC # 1423114
                               P. O. BOX 4500                            ANK
                               TENNESSEE COLONY, TX 75886